DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to applicant’s Restriction/Election filed on 03/01/2021.
Currently claims 1-19 are pending in the application.
Election/Restrictions
Applicant's election of Species A, Embodiment of Fig. 2, Claims 1-12, in the reply filed on 03/01/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/26/2019 was filed before the mailing date of the office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s admitted prior art, JP 2010-027710 A (Osamu) and further in view of "Decentralized active gate control for current balancing of parallel connected IGBT modules," Y. Lobsiger et al., Proceedings of the 2011 14th European Conference on Power Electronics and Applications, 2011, pp. 1-10 (Lobsiger).
Regarding claim 1, Osamu discloses, a semiconductor module comprising: 
an insulating plate (5a/5b; Fig. 1; [0017]; i.e. insulating plate); 
a positive electrode (8; Fig. 3; [0017]; i.e. collector terminal)
a negative electrode (9; Fig. 3; [0017]; i.e. emitter terminal); 

    PNG
    media_image1.png
    355
    510
    media_image1.png
    Greyscale

a first semiconductor switching element (2a; Figures 1 and 3; [0018]; i.e. semiconductor switch element) and a second semiconductor switching element (2b; Figures 1 and 3; [0018]; i.e. semiconductor switch element) provided on the insulating plate (5a/5b) and connected in parallel between the positive electrode (8) and the negative electrode (9) (Fig. 3; [0018]); 
a gate control electrode (18; Fig. 3; [0018]; i.e. gate terminal) configured to control a gate (GT1; Fig. 3; [0019]; i.e. gate) of the first semiconductor switching element (2a) and a gate (GT2; Fig. 3; [0019]; i.e. gate) of the second semiconductor switching element (2b); 
a gate pattern (12a/12b; Fig. 1; [0019]; i.e. gate patterns) connected to the gate control electrode (18) (Figures 1 and 3; [0019]); 

    PNG
    media_image2.png
    493
    658
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    755
    956
    media_image3.png
    Greyscale


a second gate control wire (16; Fig. 2; [0019]; i.e. gate relay conductor) connecting the gate (GT2) of the second semiconductor switching element (2b) to the gate pattern (12b) (Fig. 2; [0018] - [0019]); 
an emitter pattern (4; Fig 3; [0017]; i.e. emitter pattern) connected to the negative electrode (9) (Fig. 3; [0017]); 
a first emitter wire (7a; Figures 1 and 3; [0017]; i.e. emitter wire) connecting an emitter (101a; Fig. 3; [0017]; i.e. emitter electrode) of the first semiconductor switching element (2a) to the emitter pattern (4); and 
a second emitter wire (7b; Figures 1 and 3; [0017]; i.e. emitter wire) connecting an emitter (101b; Fig. 3; [0017]; i.e. emitter electrode) of the second semiconductor switching element (2b) to the emitter pattern 4), 
But Osamu fails to teach, a first emitter interconnection connecting the emitter of the first semiconductor switching element to the negative electrode being different in one or both of length and width from a second emitter interconnection connecting the emitter of the second semiconductor switching element to the negative electrode, 2Docket No. 524610US 
Preliminary Amendmentat a time of switching, an induced electromotive force being generated at the first gate control wire and the second gate control wire, or at the 
However, in analogous art, Lobsiger discloses, a first emitter interconnection (inductance Lconn and resistor Rconn of front IGBT; Fig. 1; Page 1) connecting the emitter of the first semiconductor switching element (front IGBT) to the negative electrode (BB2; Fig. 1; Page 1; with broadest reasonable interpretation, considering busbar BB2 as negative electrode which is the usual connection of the emitter of an IGBT device) being different in one or both of length and width from a second emitter interconnection (inductance Lconn and resistor Rconn of second to front IGBT; Fig. 1; Page 1) connecting the emitter of the second semiconductor switching element (second to front IGBT) to the negative electrode (BB2), 2Docket No. 524610US 
Note: Lobsiger teaches that differences in the busbar connections (interpreting busbar connections as connections including the emitter interconnect) lead to unequal current paths of the switches and thus to varied connection inductances Lconn and resistors Rconn. One of the ways to get the difference in the busbar connections is 

    PNG
    media_image4.png
    332
    1157
    media_image4.png
    Greyscale

Preliminary Amendmentat a time of switching, an induced electromotive force (using individual gate driver unit GDU; Fig. 2; Page 2) being generated at the first gate control wire (gate control wire of first IGBT from left; Fig. 2) and the second gate control wire (gate control wire of second IGBT from left; Fig. 2), or at the gate pattern, or at the first emitter wire and the second emitter wire, by at least one of a current flowing through the positive electrode and a current flowing through the negative electrode, so as to reduce a difference between an emitter potential of the first semiconductor switching element (IGBT at the left; Fig. 2) and an emitter potential of the second semiconductor switching element (IGBT at the second left; Fig. 2) caused by the difference (Fig. 2; Page 2). 

    PNG
    media_image5.png
    398
    719
    media_image5.png
    Greyscale

Note : Note: Lobsiger teaches that in order to achieve an even current balancing, a symmetrical thermal layout and interconnection of the IGBT modules to the busbar should be ensured. Lobsiger proposed the currents can be balanced by controlling the switching and on-state behavior with the GDUs. A schematic overview of a centralized active gate control is illustrated in Fig. 2. It can be seen that each current of the IGBT modules connected in parallel is measured by a central unit to detect the rising and falling edges of the current waveforms. Out of the measured delay times between the different IGBT modules, the centralized control unit (DSP / FPGA) adjusts the turn-on and turn-off times of the PWM-unit for each GDU independently to ensure simultaneous switching and a dynamically-balanced current sharing, which generally also results in a statically-balanced current sharing for IGBTs with positive temperature coefficient. If needed, in addition to the switching time 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Osamu and Lobsiger before him/her, to modify the teachings of a semiconductor module including IGBT devices in parallel as taught by Osamu and to include the teachings of using a gate driver unit with gate resistors, chokes or balancing cores as taught by Lobsiger since these elements help to reduce the influence of different emitter voltages caused by the inductive coupling (Page 2; Lobsiger Reference) and provide evenly distributed currents in parallel IGBT devices. Otherwise, one of the IGBT devices might turn on more than others and allow higher current through it and get destroyed. Absent this important teaching in Osamu, a person with ordinary skill in the art would be motivated to reach out to Lobsiger while forming a semiconductor module of Osamu. 

Regarding claim 2, Osamu discloses, the semiconductor module according to claim 1, wherein at least one of the positive electrode (8) and the negative electrode (9) has a current path (a portion of current X or current Y; Fig. 4) of principal current not perpendicular to the first gate control wire (right portion of 16, the portion which is part of the longest side of gate relay 16; Fig. 2) and not perpendicular to the second gate control wire (left portion 
Note: Based on the position of electrodes 8 and 9 in Fig. 2, it is evident that there would be some portions of the current paths which are parallel to gate relay conductor 16. It would satisfy the limitation that ‘a current path’ is not perpendicular to the gate control wire (gate relay conductor 16).

    PNG
    media_image3.png
    755
    956
    media_image3.png
    Greyscale


    PNG
    media_image6.png
    581
    930
    media_image6.png
    Greyscale

Regarding claim 3, Osamu discloses, the semiconductor module according to claim 2, wherein at least one of the positive electrode (8) and the negative electrode (9) has a current path (a portion of current X or current Y; Fig. 4) of principal current parallel (parallel) to the first gate control wire (right portion of 16, the portion which is part of the longest side of gate relay 16; Fig. 2) and parallel (parallel) to the second gate control wire (left portion of 16, the portion which is part of the longest side of gate relay 16; Fig. 2) (Figures 2 and 4; [0019], [0025]).  
Note: Based on the position of electrodes 8 and 9 in Fig. 2, it is evident that there would be some portions of the current paths which are parallel to gate relay conductor 16. It would satisfy the limitation that ‘a current path’ is parallel to the gate control wire (gate relay conductor 16).

Regarding claim 7, the combination of Osamu and Lobsiger teaches, the semiconductor module according to claim 3, wherein the first gate control wire (gate control wire of IGBT at the left; Fig. 2) is shorter than the second gate control wire (gate control wire of IGBT at the second left; Fig. 2) (Pages 1-2; Lobsiger Reference). See 103 rationale in Claim 1.
Note: Lobsiger teaches in page 1 that differences in the busbar connections lead to unequal current paths of the switches and thus to varied connection inductances Lconn and resistors Rconn. Lobsiger further teaches that in order to achieve an even current balancing, In re Aller, 105 USPQ 233 (1955) (See MPEP 2144.05 (II) (A)).

    PNG
    media_image5.png
    398
    719
    media_image5.png
    Greyscale

Regarding claim 8, Osamu discloses, the semiconductor module according to claim 1 wherein at least one of the positive electrode (8) and the negative electrode (9) has a current path (a portion of current X or current Y; Fig. 4) of principal current that is perpendicular to the first gate control wire (rightmost portion of 16, the portion which is part of the shorter side of gate relay 16; Fig. 2), perpendicular to the second gate control wire (left portion of 16, the portion which is part of the shorter side of gate relay 16; Fig. 2), and parallel to the gate pattern (12a/12b) (Figures 2 and 4; [0019], [0025]).  
Note: Based on the position of electrodes 8 and 9 in Fig. 2, it is evident that there would be some portions of gate relay conductor 16 which are perpendicular to the current path. It would satisfy the limitation that ‘a current path’ is perpendicular to the gate control wire (gate relay conductor 16) and parallel to the gate pattern (12a/12b).

    PNG
    media_image3.png
    755
    956
    media_image3.png
    Greyscale


    PNG
    media_image6.png
    581
    930
    media_image6.png
    Greyscale

Regarding claim 9, Osamu discloses, the semiconductor module according to claim 1, wherein at least one of the positive electrode (8) and the negative electrode (9) has a current path (a portion of current X or current Y; Fig. 4) of principal current not perpendicular to the first emitter wire (7a) and not perpendicular to the second emitter wire (7b) (Figures 2 and 4; [0027] – [0028]).  
Note: Based on the position of electrodes 8 and 9 in Fig. 2, it is evident that there would be a significant portion of the current paths which are parallel to emitter wires 7a and 7b. There would also be some small portions of current paths which are perpendicular to the emitter wires 7a and 7b in order to make connections since the electrodes are slightly shifted in perpendicular direction. It would satisfy the limitation that ‘a current path’ is not perpendicular to the emitter wires.

    PNG
    media_image3.png
    755
    956
    media_image3.png
    Greyscale


    PNG
    media_image6.png
    581
    930
    media_image6.png
    Greyscale

Regarding claim 10, Osamu discloses, the semiconductor module according to claim 8, wherein at least one of the positive electrode (8) and the negative electrode (9) has a current path (a portion of current X or current Y; Fig. 4) of principal current parallel to the first emitter wire (7a) and parallel to the second emitter wire (7b) (Figures 2 and 4; [0027] – [0028]).  
Note: Based on the position of electrodes 8 and 9 in Fig. 2, it is evident that there would be a significant portion of the current paths which are parallel to emitter wires 7a and 7b. There would also be some small portions of current paths which are perpendicular to the emitter wires 7a and 7b in order to make connections since the electrodes are slightly shifted in perpendicular direction. It would satisfy the limitation that ‘a current path’ is parallel to the emitter wires.



Allowable Subject Matter
Claims 4-6 and 11-12 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent forms including all of the limitations of the base claims and any intervening claims.
Regarding claim 4, the closest prior art, JP 2010-027710 A (Osamu), in combination with "Decentralized active gate control for current balancing of parallel connected IGBT modules," Y. Lobsiger et al., Proceedings of the 2011 14th European Conference on Power Electronics and Applications, 2011, pp. 1-10 (Lobsiger), fails to disclose, “the semiconductor module according to claim 3, wherein at the time of the switching, the emitter potential of the first semiconductor switching element is higher than the emitter potential of the second semiconductor switching element, 
where a proximal electrode part is defined as one of two parts whichever is located closer to the insulating plate, 
one of the two parts being a part of the positive electrode that is parallel to the insulating plate, 
the other of the two parts being a part of the negative electrode that is parallel to the insulating plate, 
the first gate control wire and the second gate control wire are parallel to the current path of principal current in the proximal electrode part, 3Docket No. 524610US Preliminary Amendment 
a direction of current through the current path of principal current in the proximal electrode part is opposite to a direction of current 
the first gate control wire is located closer to the current path of principal current in the proximal electrode part than the second gate control wire is”, in combination with the additionally claimed features, as are claimed by the Applicant.  
Regarding claim 5, the closest prior art, JP 2010-027710 A (Osamu), in combination with "Decentralized active gate control for current balancing of parallel connected IGBT modules," Y. Lobsiger et al., Proceedings of the 2011 14th European Conference on Power Electronics and Applications, 2011, pp. 1-10 (Lobsiger), fails to disclose, “the semiconductor module according to claim 3, wherein at the time of the switching, the emitter potential of the first semiconductor switching element is higher than the emitter potential of the second semiconductor switching element, 
where a proximal electrode part is defined as one of two parts whichever is located closer to the insulating plate, 
one of the two parts being a part of the positive electrode that is parallel to the insulating plate, 
the other of the two parts being a part of the negative electrode that is parallel to the insulating plate, 
the first gate control wire and the second gate control wire are parallel to the current path of principal current in the proximal electrode part, 

the first gate control wire is located remoter from the current path of principal current in the proximal electrode part than the second gate control wire is”, in combination with the additionally claimed features, as are claimed by the Applicant.  
	Claim 6 is objected to as it depends on objected claim 5.
Regarding claim 11, the closest prior art, JP 2010-027710 A (Osamu), in combination with "Decentralized active gate control for current balancing of parallel connected IGBT modules," Y. Lobsiger et al., Proceedings of the 2011 14th European Conference on Power Electronics and Applications, 2011, pp. 1-10 (Lobsiger), fails to disclose, “the semiconductor module according to claim 10, wherein at the time of the switching, the emitter potential of the first semiconductor switching element is higher than the emitter potential of the second semiconductor switching element, 
where a proximal electrode part is defined as one of two parts whichever is located closer to the insulating plate, 
one of the two parts being a part of the positive electrode that is parallel to the insulating plate, 

the first emitter wire and the second emitter wire are parallel to the current path of principal current in the proximal electrode part, 
a direction of current through the current path of principal current in the proximal electrode part is opposite to a direction of current flowing through the first emitter wire and the second emitter wire, and 
the first emitter wire is located closer to the current path of principal current in the proximal electrode part than the second emitter wire is”, in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 12, the closest prior art, JP 2010-027710 A (Osamu), in combination with "Decentralized active gate control for current balancing of parallel connected IGBT modules," Y. Lobsiger et al., Proceedings of the 2011 14th European Conference on Power Electronics and Applications, 2011, pp. 1-10 (Lobsiger), fails to disclose, “the semiconductor module according to claim 10, wherein at the time of the switching, the emitter potential of the first semiconductor switching element is higher than the emitter potential of the second semiconductor switching element, 
where a proximal electrode part is defined as one of two parts whichever is located closer to the insulating plate, 

the other of the two parts being a part of the negative electrode that is parallel to the insulating plate, 
the first emitter wire and the second emitter wire are parallel to the current path of principal current in the proximal electrode part, 
a direction of current through the current path of principal current in the proximal electrode part is the same as a direction of current flowing through the first emitter wire and the second emitter wire, and 
the first emitter wire is located remoter from the current path of principal current in the proximal electrode part than the second emitter wire is”, in combination with the additionally claimed features, as are claimed by the Applicant.


Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2012/0119256 A1 (Okita) - A power semiconductor module is developed which can facilitate reducing the wiring inductance inside and outside the module, reducing the electromagnetic noises introduced into the control terminals, and attaching the external wirings to the terminals thereof simply and easily. It consists of P-terminal, M-terminal, N-terminal, and U-terminal which are arranged such that the U-terminal, through which currents flow in and out, is arranged farthest away from control electrodes to reduce the noises superposed to control electrodes, and the P-terminal, M-terminal, N-terminal, and U-terminal are aligned to facilitate attaching external connection bars.
2. US 10,056,309 B2 (Bando) – A semiconductor module is presented where each of the first and second semiconductor devices mounted on a substrate including an emitter terminal electrically connected with a front surface electrode of a semiconductor chip and exposed from a main surface of a sealing body located on a front surface side of the semiconductor chip. Each of the first and second semiconductor devices includes a collector terminal electrically connected with a back surface electrode of the semiconductor chip and exposed from the main surface of the sealing body located on a back surface side of the semiconductor chip.
3. US 2017/0213811 A1 (Das) - A power module is demonstrated that has a housing with an interior chamber and a plurality of switching modules interconnected to facilitate switching power to a load. Each of the plurality of switching modules comprises at least one transistor and at least one diode mounted within the interior chamber and both the transistor and the diode are majority carrier devices, are formed of a wide bandgap material.
4. US 2012/0280728 A1 (Hussein) - A power semiconductor device is developed including first and second power semiconductor elements connected in parallel to each other and a drive control unit. The drive control unit turns on or off each of the first and second power semiconductor elements in response to an ON instruction and an OFF instruction repeatedly received from outside. IGBT devices are used as power semiconductor devices.
5. US 2001/0007252 A1 (Ito) - A one-chip integration circuit including a power part and a control part integrated within an IGBT monolithic silicon substrate is disclosed. The control circuit part comprises a current limiting circuit for limiting a current so that it does not flow over a set-up value, a reference pulse generating circuit for detecting that an ignition control signal is inputted over a predetermined period of time, a digital timer made up by a digital counter, a latch circuit for dropping the gate voltage of the IGBT by latching due to the digital timer output signal and carrying out resetting when the ignition control signal is off, and an input circuit having a potential comparison circuit in its input stage.
6. US 6,194,884 B1 (Kesler) – A circuit for driving an electrical load and regulating a load current is developed comprising a load driving device having a first input responsive to a control signal to conduct a first portion of a load current from a second input to a first output and to conduct a remaining portion of the load current from the second input to a second output, means for sensing the first portion of the load current and producing a sense signal, means for generating a reference signal, a control circuit responsive to the sense and reference signals to provide the control signal at a first signal level when the sense signal is below the reference signal and to reduce the control signal to a load current regulating level as the sense signal approaches the reference signal. 
7. US 10,153,708 B2 (Maruyama) - A three-level power converter is provided including a first module housing a vertical arm forming a three-level power conversion circuit, a second module disposed adjacent to the first module and housing an intermediate arm forming the three-level power conversion circuit. IGBT devices are used in the second module in parallel.
8. US 5,635,823 A (Murakami) -  A current detector circuit is disclosed where the sense current flowing through a sense transistor for sensing part of the main current flowing through a main element transistor is flowed through the detection resistor to cause the bipolar or MOS control transistor to detect the voltage drop across the detection resistor, a compensation diode connected to the base or gate of the control transistor and the emitter of the sense transistor and a forward bias generation resistor 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


06/01/2021